Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 1 of 24 PageID# 548




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

                                                )
UNITED STATES                                   )
                                                )
       v.                                       )    Criminal No. 1:20-CR-193-CMH
                                                )
PETER DEBBINS,                                  )            REDACTED
          Defendant.                            )
                                                )

                                      AMENDED

               DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

I.     INTRODUCTION

       Peter Debbins, by and through undersigned counsel, respectfully files this Memorandum

in Aid of Sentencing. Mr. Debbins comes before this Honorable Court both humbled and

contrite following his acceptance of responsibility upon entering a plea of guilty to one count of

Conspiracy to Gather or Deliver Defense Information to Aid a Foreign Government, in violation

of 18 U.S.C. § 794(a) and (c). See Exhibit A.

       Mr. Debbins is forty-six (46) years old and was born and raised in Minneapolis,

Minnesota. See PSR ¶ 109. He is the youngest of seven (7) biological siblings; however, his

parents, David and Victoria Debbins officially adopted ten (10) additional children – four from

Korea, four from India, and two from the United States, not to mention the countless other

children they fostered and sponsored from around the world. Id. Mr. Debbins described his

childhood as “fantastic,” loved being part of such a large family, and was active in church and

sports. Id. at 112. Mr. Debbins noted that “everyone got along well and there was little conflict

among his family members.” Id. Graduating high school early, Mr. Debbins began attending

college at the age of sixteen (16). Id. at 114. Following a short break, Mr. Debbins returned to
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 2 of 24 PageID# 549




college, graduated at age twenty-two (22), and received a commission in the U.S. Army, a

decision he made for “adventure, love of country, and wanting to be a better person.” Id. Mr.

Debbins spent time in Russia prior to his active duty, where he met his wife, Yelena Selyutina,

whom he married in November 1997. Mr. Debbins’ active military duty began in July 1998, and

he served honorably until November 2005, ultimately becoming a U.S. Special Forces Officer.

Id. at 115-117. Following his service, Mr. Debbins immersed himself in civilian life, transitioned

his career more towards business, and continued to raise his four daughters. Id.

       Upon learning of Mr. Debbins’ background, anyone would be wondering why and how

did a military officer, businessman, father and husband wind up in this situation. The answer

unfortunately is extremely complicated and is why Mr. Debbins is involved in one of the most

unique espionage cases in modern times. Bubbling underneath the seemingly successful life of a

patriotic American was an anguish deeply wrapped in a warped sense of reality, a naivete

stemming from suppressed feelings and misunderstandings, and a complete inability to escape

the situation. It was compromise that led Mr. Debbins to today. In order to fully grasp what took

place in this case, the Court must understand the complete mental pathology of Mr. Debbins. To

put it simply, Mr. Debbins was and is an intelligent yet troubled man who was taken advantage

of at a young age by a foreign government and could not find a way out.

       Mr. Debbins submits fifteen (15) letters of support for the Court to consider in

determining its sentence in this case. The authors of the letters range from business colleagues,

childhood neighbors, Mr. Debbins’ priest and other members of his church community, his

family, close friends, and even an old college professor. Each letter gives the Court a more

complete understanding of the Peter they knew, and the honorable, caring, and intelligent man

for whom they pray the Court shows mercy. See Exhibits C-Q. Repeatedly, those who know him



                                                 2
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 3 of 24 PageID# 550




state that the instant offense is out of character with the man they love, know, respect, and

support. Id. As such, each expresses considerable surprise that Mr. Debbins committed the

criminal offense in this matter, for which he has accepted full responsibility. Id.

           Based upon Mr. Debbins’ personal history and character, the nature and circumstances of

the offense, and Mr. Debbins’ mental pathology, Mr. Debbins respectfully requests that the

Court impose a sentence significantly below the low-end of the guidelines in this case. Such a

sentence would be “sufficient, but not greater than necessary” to achieve the legitimate purposes

of sentencing,1 particularly in light of Mr. Debbins’ prior honorable service to this nation and

non-existent contact with the criminal justice system.


II.        THE LEGAL FRAMEWORK OF AN ADVISORY GUIDELINE RANGE

           While this Court must still correctly calculate the guideline range, Gall v. United States,

552 U.S. 38, 49 (2007), it may not treat that range as mandatory or presumptive, Id. at 51; see

also Nelson v. United States, 555 U.S. 350, 352 (2009), but as “one factor among several” to be

considered in imposing an appropriate sentence under § 3553(a). Kimbrough v. United States,

552 U.S. 85, 90 (2007). The Court must “consider all of the § 3553(a) factors,” “make an

individualized assessment based on the facts presented,” Gall at 49-50, and explain how the facts

relate to the purposes of sentencing. Id. at 53-60; See also Pepper v. United States, 131 S. Ct.

1229, 1242-43 (2011). The Court’s “overarching” duty is to “‘impose a sentence sufficient, but

not greater than necessary’ to accomplish the goals of sentencing.” Kimbrough at 101; Pepper at

1242-43.

           In order to ensure that the guidelines are truly advisory and constitutional, this Court has

the authority to disagree with a guideline as a matter of policy. Because “the Guidelines are now


1
    See 18 U.S.C. § 3553(a).

                                                     3
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 4 of 24 PageID# 551




advisory . . ., as a general matter, courts may vary [from Guidelines ranges] based solely on

policy considerations, including disagreements with the Guidelines.” Kimbrough. at 101-02

(internal punctuation omitted) (citing Rita v. United States, 551 U.S. 338, 351 (2007) (holding

that district courts may find that the “Guidelines sentence itself fails properly to reflect § 3553(a)

considerations”).

       Additionally, “[i]t has been uniform and constant in the federal judicial tradition for the

sentencing judge to consider every convicted person as an individual and every case as a unique

study in the human failings that sometimes mitigate, sometimes magnify, the crime and the

punishment to ensue.” Koon v. United States, 518 U.S. 81, 113 (1996). Permitting sentencing

courts to consider the widest possible breadth of information about a defendant “ensures that the

punishment will suit not merely the offense but the individual defendant.” Pepper at 1240

(citing Wasman v. United States, 468 U. S. 559, 564 (1984)).

       In this regard, “the district court’s job is not [even] to impose a reasonable sentence.

Rather, a district court’s mandate is to impose a sentence sufficient, but not greater than

necessary, to comply with the purposes of section 3553(a)(2).” United States v. Foreman, 436

F.3d 638, 644, n.1 (6th Cir. 2006). Accordingly, “if a district court were explicitly to conclude

that two sentences equally served the statutory purpose of § 3553, it could not, consistent with

the parsimony clause, impose the higher.” United States v. Ministro-Tapia, 470 F.3d 137 (2d

Cir. 2006).




                                                  4
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 5 of 24 PageID# 552




III.   THE SENTENCING GUIDELINES

       According to the plea agreement in this matter, the parties agree that the following

Sentencing Guidelines sections apply:

2018 Guidelines

USSG § 2M3.1(a)(2) – Base Offense Level                                                37

USSG § 3B1.3 - Abuse of position of trust or use of special skill                      +2

                                                                                      _____
                                                                      Total            39

Acceptance of Responsibility USSG §3E1.1(a)                                            -2
Acceptance of Responsibility USSG §3E1.1(b)                                            -1
                                                                                      _____
TOTAL OFFENSE LEVEL                                                                    36

       Mr. Debbins has a criminal history score of zero and a criminal history category of I for

sentencing purposes. See PSR at ¶ 103-104. These calculations, with a total offense level of

thirty-six (36), results in an advisory Guidelines range for Mr. Debbins of 188-235 months. See

USSG Sentencing Table.

IV.    18 U.S.C. § 3553(A) FACTORS

       A. The Nature and Circumstances of the Offense.

       Mr. Debbins’ involvement in the instant offense is extraordinarily regrettable. As he

writes in his letter to the Court, “I am truly contrite and heartbroken for my failings as a man and

as an American.” See Exhibit A. In order to fully grasp what led Mr. Debbins to the instance

offense, the Court must consider his entire life story, particularly his unresolved mental health

issues, and how it led to his vulnerability in making the biggest mistakes of his life. Id.

       The story begins with Mr. Debbins’ mother’s story. As Mr. Debbins describes it, “my

mother survived Stalin’s famines in Ukraine in the 1930’s, which took the lives of five of her



                                                  5
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 6 of 24 PageID# 553




siblings.” They escaped to Germany, where things got worse – “the Nazis took my mother, as a

child, and her family to slave labor camps in Germany.” Id. Mr. Debbins’ believes his mother’s

coping mechanism for dealing with her trauma was to have as large a family as she could where

they could all “live in peace, not at war.” Id. Mr. Debbins is the youngest of the seven (7)

biological children and the fifteenth (15th) out of the seventeen (17). Id. Although Mr. Debbins

explains that “it was a warm and loving home … I absorbed many of the emotional pains of my

mother and siblings.” Id. Further, many of the children adopted by his parents had special needs

such as albinism, disabilities related to thalidomide, missing kidney, Down’s syndrome, and

schizophrenia. Mr. Debbins had to help care for many of the children himself. Id. Then, “at age

10, I saw my mother begin her terminal descent to an early death with the onset of Parkinson’s

disease, which was caused by the excessive use of DDT in the slave labor camps.” Id. All the

while, Mr. Debbins was hiding a same-sex attraction (“SSA”) and tells the Court that “my life

has been a veritable hell of concealing and brutally suppressing my true self, especially when I

was younger.” Id.

       It is important to note to that in Mr. Debbins letter, he regurgitates many of the details

outlined in the statement of facts in this case and the interviews conducted with the FBI prior to

Mr. Debbins’ arrest. Id. Discussed in further detail below, Mr. Debbins believed that the GRU

knew about his SSA “from my effeminacy, an encounter I had, and visits to adult stores.” and he

“feared the Army would learn of my SSA and pathologies, ending my nascent military career in

shame” at a time when “don’t ask don’t tell” was prevalent. Id. Mr. Debbins “felt trapped by my

circumstances and didn’t know how to escape.” Id. “I developed a passionate hatred towards the

Russian government for taking advantage of me, and devoted myself to make sure others did not

fall victim like I did. I wanted to disclose my contacts earlier but saw no mechanism to safely do



                                                 6
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 7 of 24 PageID# 554




so.” Id. This led to continued self-torture and because “I didn’t confront the mental pathologies

that plagued me and my feelings against the Kremlin … I made another great mistake in 2014 …

I embraced an occult belief system in which I believed I was my own God and thought I could

conform to my will.” Id. He recognizes now that his “recitations and visualizations rituals did not

transform reality, but created delusions,” which led to him descending “into insanity unable to

distinguish between reality and fantasy.” Id. Mr. Debbins lists several pathologies he was

suffering from for years, including insomnia, crossing moral boundaries, manic states of high

energy, excessive uses of alcohol and caffeine, and fantasies about his wife and daughter

working for the GRU. Id.

       Mr. Debbins is extremely self-reflective, recognizing that he had “excellent work

performance, high social standing, many friends, and a happy family,” but that on the inside,

“with all this psychological and physiological torture” all he wanted was to “unload these racing

thoughts to pass my polygraph, without considering the legal ramifications.” Id. Looking back,

Mr. Debbins “regrets going to Russia” because he should have known better how “its nefarious

government regards people as an expendable commodity, ubiquitous with no intrinsic value and I

was especially vulnerable.” Id. More powerfully, Mr. Debbins “regrets not confronting my

mental illness earlier and am so heartbroken for all the pain and suffering it caused my family

and country.” Id. In his final paragraphs, Mr. Debbins exclaims that the “the Russian GRU

ruined my honor and potential as an American,” and asks this Court for its leniency to “restore to

me what the Kremlin stole from me, my integrity as an American,” so that “Americans who wish

to escape a similar situation are not hopelessly trapped.” Id.




                                                  7
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 8 of 24 PageID# 555
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 9 of 24 PageID# 556
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 10 of 24 PageID# 557
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 11 of 24 PageID# 558
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 12 of 24 PageID# 559




       C. Mr. Debbins’ History and Characteristics.

       Peter Debbins is beloved by his family, friends, neighbors, colleagues, teachers, and

clergy. See Exhibits C-Q. The letters submitted on his behalf paint a picture of a man who is well

respected, loved, and admired for his military service, his kindness, his business acumen, his

faith, and his devotion to his wife and daughters. Id.

       Peter’s wife, Yelena Selyutina, tells the story of how her and Mr. Debbins met through a

mutual friend while he was visiting Russia, how they fell in love, and were excited to build their

lives together. See Exhibit C. She recalls happy memories of moving around the world with him

at his various duty stations, giving birth to their four daughters, and moving to America. Id. Ms.

Selyutina has always been proud of her husband and her family as she writes “I am always proud

of him and admire what he does,” and “everyone that always looks at our family says we are the

best family.” Id. They were living the American Dream and Ms. Selyutina is struggling greatly

dealing with Mr. Debbins’ incarceration and the realities of this case. Id. Ms. Selyutina describes

her husband as “a very trustworthy and faithful father and husband,” and as “very resilient,

intelligence, and hard-working.” Id. She tells the heroic story of a time when Mr. Debbins was

the first to stop at a multiple casualty accident and provided CPR and direction until emergency

services arrived. Id. Mr. Debbins also helped with casualty assistance for Americans killed in

Iraq by assisting with documents, obtaining pensions, and generally providing comfort for family




                                                 12
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 13 of 24 PageID# 560




members who lost loved ones. Id. She implores the Court to “grant Peter the maximum leniency

in his sentencing,” and explains that “we all miss our husband and father.” Id.

       Joan Weimholt, Mr. Debbins’ sister, gives further insight into their unique childhood,

explaining how “we were taught high ideals and aspired to live them. We were raised in the

Roman Catholic faith and strive to develop our consciences and live morally.” See Exhibit D. At

his core, she describes Mr. Debbins as “a thoughtful conscientious person who erred on the side

of being too noble,” and that he “never shirked from taking responsibility when needed.” Id. This

is certainly consistent with whom Mr. Debbins is today – as he stands before this Court taking

complete responsibility for his actions. Ms. Weimholt writes “if he considered himself guilty of

anything it must have come from his strong desire to take full responsibility for his actions. Peter

is honest.” Id. Mr. Debbins “has great remorse for the hardship he has caused his family and

country.” Id. Ms. Weimholt tells the Court a story about how her daughter sustained a serious

head injury where her skull was fractured in 2005 at Peter’s home while their children were

playing. Id. The medical bills were enormous and at the time, Ms. Weimholt and her family

could not afford them and were unsure if their insurance would cover the expenses. Mr. Debbins

offered, without anyone asking, to make a claim on his homeowner’s insurance since it occurred

at his home, but ultimately didn’t end up needing to make the claim because Ms. Weimholt’s

insurance covered the incident. Id. Simply put, “he has a generous spirit.” Id. She also asks the

Court for leniency and states that “society will be better off if Peter is able to continue raising his

family than if he were to be incarcerated.” Id.

       Josef Debbins is Mr. Debbins’ brother and remembers Mr. Debbins as a “bookworm”

when they were kids whose nickname was “the professor.” See Exhibit E. Josef is proud of his

younger brother, and always maintained a good relationship with him throughout his various



                                                  13
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 14 of 24 PageID# 561




deployments and relocations. Id. When Mr. Debbins moved back to Minnesota, Josef “observed

Peter’s dedication to his wife and children,” explaining that “Peter is a wonderful father and

husband, with a unique directive to the ambitions of his children.” Id. Josef provides a unique

take on Mr. Debbins’ case, stating that “understanding that Peter has pled guilty to all charges …

I maintain that the charges that he is truly guilty of are ‘hubris’ and ‘self-bravado.’” Id. He

further adds that “Peter is deeply sorry that he allowed his hubris to influence his poor

decisions,” and that “in his letters, he has expressed profound remorse for the things he did

wrong.” Id.

       John Debbins is also Mr. Debbins’ brother, served in the Peace Corps, and describes

Peter as “a man who could be severely misunderstood by those lacking his sense of history and

spirituality.” See Exhibit F. John explains that “it is no surprise that Peter joined the Special

Forces and I the Peace Corps,” believing that they are both products of “American idealism and

exceptionalism.” Id. John “sincerely believes that Peter will continue to be a caring father,

husband, and citizen,” and that he is deserving of the Court’s leniency. Id.

       Mr. Debbins grew up visiting his aunt and uncle, Elaine and Fred Groshek, on their dairy

farm in Wisconsin. See Exhibit G. They describe Mr. Debbins as a “nephew who believes 2nd

best isn’t good enough.” Id. Mr. and Mrs. Groshek provide further insight into Mr. Debbins’

mother’s story of how she “left their home in Ukraine to go to Germany because she feared

communism more than Hitler. Once they arrived, they were put on cattle cars and sent to labor

camps. After they were liberated, they were sent to displaced person camps until an aunt in

Milwaukee sponsored them here. Peter’s mother was 14 years old. She was wise, holy, and

giving human being.” Id. As mentioned earlier, Mr. Debbins’ mother’s story clearly affected him

on a deep psychological level. Mr. Debbins has also expressed “deep sorrow and regret for his



                                                  14
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 15 of 24 PageID# 562




mistakes” to the Grosheks. Nevertheless, Mr. Debbins’ aunt and uncle state that even though “a

crime like Peter’s is very serious … I love Peter … he is family.” Id.

       Not surprisingly, Mr. Debbins has many friends who have written on his behalf and share

many of the same sentiments as his family. Mr. Debbins is from the blue-collar world, and one of

his longtime family friends from church, Judy Makowske, tells the Court that where they grew

up, there are “people who value hard work, honesty, and sincerity.” See Exhibit I. She believes

that “this is the fabric that surrounded Peter in his formative years” and “that he is truly cut from

this cloth.” Id. Ms. Makowske used to be the Hennepin County Commissioner, and Mr. Debbins

used to work on her campaign when he was younger, standing out as “bright, energetic, and

altruistic.” Id. She tells the story of how seventeen (17) years after Mr. Debbins worked for her,

he came to a funeral for one of her former staff members, simply to express his condolences and

be there for those who have always been there for him. Id.

       Michael Hansen, a former Marine Corps veteran who was dealing with “heavy PTSD and

depression” remembers “Peter’s first role in our friendship was that of a life coach.” See Exhibit

J. Mr. Hansen has “nothing negative to say” about Mr. Debbins, and “that every conversation

was an inspiration to continue to grow, serve, and tap into our true life’s potential.” Id. Mr.

Hansen believes deeply that “Peter has been a true blessing in my life.” Id. One of Mr. Debbins’

college professors at the University of Minnesota, Maria Schweikert, remembers Mr. Debbins

“as someone who was always upbeat and eager to learn.” See Exhibit N. Ms. Schweikert tells her

own personal history in her letter, explaining that her father was a Prisoner of War in a Soviet

gulag for twelve (12) years and that her grandfather was poisoned by a KGB agent. Id. She tells

her story to illustrate how she connected with Mr. Debbins and understood the pain of his own

mother’s story and how that impacted Mr. Debbins his entire life. She provides context on being



                                                 15
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 16 of 24 PageID# 563




brought up with Eastern European values of hospitality and how Mr. Debbins “is a very good

family man, good father,” and that he always “demonstrates his peaceful nature towards his

family and friends.” Id. Claudia Riley, a neighbor growing up whose own family lived only a

block away from the Debbins’ family was “surprised” to hear about the instant offense. See

Exhibit K. She remembers Mr. Debbins as coming over to her house to play with her son

Michael, and visiting again in 2002, after her son tragically committed suicide, to pay his

respects. Id. She always knew Mr. Debbins to be a “hard worker,” and a “free thinker.” Id. She

also asks the Court for leniency for Mr. Debbins. Id. Anthony Catabui, a member of an

accountability group at church with Mr. Debbins, looks up to Mr. Debbins as a leader and an

example by which to live his life. See Exhibit Q. In fact, Mr. Catabui credits Mr. Debbins with

helping him bring his family closer together and “making great strides towards healing” after

very difficult times. Id. Mr. Catabui is confident that Mr. Debbins “will continue to be a model

citizen, father, husband, and a healthy, productive contributing member of society.” Id.

       Father Richard Carr, a priest at Holy Trinity Catholic Church in Gainesville, Virginia has

known Mr. Debbins and his family since 2016, but he only really began to know Mr. Debbins

following his arrest and detention. See Exhibit M. Father Carr has spoken to Mr. Debbins on two

(2) occasions while he has been incarcerated and decided to write a letter in support of him for a

few reasons. Id. In Father Carr’s own words, although he does not know Mr. Debbins extremely

well, he is “sincerely impressed by his care and love for his wife, Yelena, and four daughters,

and his commitment to reform his life.” Id. “Peter has shown himself to be an honorable man

who cares more about his family than himself and who is taking responsibility for his past

mistakes and would not repeat them” More impactful however, Father Carr tells the Court that he




                                                16
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 17 of 24 PageID# 564




“would not write this letter unless I firmly believed that Peter possesses no security threat to our

nation and wants to live the rest of his life as a good American citizen.” Id.

       Patrick Thoresen lived three blocks from Mr. Debbins and his family for five (5) years

and says they “were good friends.” See Exhibit H. He always believed Mr. Debbins to be “a

devoted husband and family man,” and that it was always “clear that he values his wife and

children and their well-being.” Id. In October 2015, Mr. Thoresen and his family were planning a

trip to see Mr. Debbins and his family, and then Mr. Debbins rescinded the invitation and did not

give an explanation. Id. It caused a rift in their friendship, but Mr. Thoresen believes that “if our

visit would reveal that anything he projected about his amazing house, lovely wife, perfect

children, exciting job were not true, then he had his reason to not see us.” Id. Mr. Thoresen

writes that although Peter is “hard working, self-confident, and ambitious,” he “tries very hard to

be liked and to win people over to his side.” Id. He further elaborates that Mr. Debbins “likes to

present himself in a good light and doesn’t readily admit mistakes.” Id.

       Stevan Becker, Mr. Debbins old boss at Trademark Transportation had the following to

say about Mr. Debbins: “I found him to be very open to learning and admitting his own mistakes

and shortcomings.” See Exhibit L. This behavior from years ago corroborates Dr. Charney’s

psychiatric assessment of Mr. Debbins as it relates to his bipolar disorder and other mental health

issues. It further provides context to how Mr. Debbins ended up committing the instant offense

and was in many ways, a prisoner in his own mind. Additionally, Mr. Becker has incredibly

positive things to say about Mr. Debbins, explaining in his letter that “his integrity, reliability,

and ethics were of the highest standards,” and “he had good insights and instincts, and his

commitment and contributions were vital to our company’s growth during challenging economic




                                                  17
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 18 of 24 PageID# 565




times.” Id. Mr. Debbins was “one of the hardest workers I’ve ever known” and “his reputation

for honesty and doing the right thing was admired by others.” Id.

        Showcasing the type of father Mr. Debbins’ is, his daughter Vera Debbins tells the Court

just how much she misses her father and awaits his return. See Exhibit P. “My father and I have

been really close for as long as I can remember.” Id. Ms. Debbins writes about how Mr. Debbins

is the type of person who would always “help others before himself,” and how he “would always

feel immense joy when he could help someone out.” Id. But more importantly, she explains how

Mr. Debbins has raised her to be a hardworking and productive member of society. Id. She

strongly believes that “the relationship my father had with his family, his workplace, and

community was always compassionate and friendly.” Id. She tells the Court how “writing this

letter hurts,” and that she hopes her “father will be home soon” so he could be there for her, her

sisters, and her entire family. Id.

        Lastly, Mr. Debbins best friend David DePerro has spoken to Mr. Debbins nearly every

day since he’s been incarcerated and considers it the “highlight of my day” when Mr. Debbins

calls him. See Exhibit O. Mr. DePerro took it hard upon learning of Mr. Debbins arrest, and

struggles to this day as he tells the Court, “I suffer gravely to think of him in jail … I miss him

… and need his friendship and Christian brotherhood.” Id. Mr. DePerro describes Mr. Debbins as

having a “noble character and high ideals.” Id. Mr. DePerro’s friendship with Mr. Debbins is

built in many ways upon the foundation and themes that are found in many of the other letters –

that is Mr. Debbins desire to help others better themselves through his own example. “Peter was

constantly advising me about how to liberate my mind from the captivity of my own harsh self-

criticism.” Id. “[Peter] has worked very hard at retraining his mind away from self-pity, negative

self-image, and other thoughts that were making him miserable and holding him back.” Id.



                                                 18
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 19 of 24 PageID# 566




       Mr. DePerro understands Mr. Debbins’ flaws but strongly believes that should “be seen

in the context of his earnest goodwill, his reason, insight, faith, and good humor.” Id. Drawing on

his own experience having his father gone for long periods during his own childhood, Mr.

DePerro expressed great concern for Mr. Debbins’ young children to be without their father

during their most critical years. Id. Mr. DePerro has seen the change in Mr. Debbins throughout

his entire incarceration thus far and believes wholeheartedly that “he bears no ill will towards

anyone else. He accepts the consequences of his actions and is thankful for the changes that his

incarceration has worked inside of him.” Id. Mr. DePerro discusses how loyal and devoted Mr.

Debbins is to his family, and how much of a role Mr. Debbins’ Catholic faith plays in his path

going forward. Id. “It is his connection to God that will guide him on the right path, even if that

path is very difficult. He knows very well that God is with him.” Id. Mr. DePerro implores the

Court to have mercy on Mr. Debbins, and to allow him to be there for his family and to remedy

the mistakes of the past by becoming part of the solution in the community rather than serve a

lengthy prison sentence. Id.

       It is clear that Mr. Debbins is a man of great integrity who made terrible mistakes. He is

looked up to by his friends, colleagues, and neighbors, and loved by his family. Mr. Debbins is

the type of person who is deserving of this Court’s leniency.

       D. Mr. Debbins’ Damage to the United States was Minimal.

       On the spectrum of espionage cases, their seriousness in nature, and damage caused to

U.S. national security interests, Mr. Debbins’ case is on the low-end, and counsel respectfully

asserts that his sentence should reflect accordingly. Mr. Debbins completed menial tasks that the

GRU gave him, like securing names of nuns from a nearby church. See Statement of Facts

(“SOF”) ¶ 12. While stationed in South Korea, Mr. Debbins provided information about his unit,



                                                 19
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 20 of 24 PageID# 567




but only upon being threatened – he did not volunteer this information. Id. at ¶ 26. At no point

did Mr. Debbins partake in any active intelligence gathering for the Russians. Id at ¶ 28. Again,

at later meetings, Mr. Debbins provided information about his unit at Fort Polk and his Special

Forces Group but did not volunteer the information. Id. at ¶ 34, 38. In 2008, three years after he

left the Army, Mr. Debbins had subsequent meetings and provided information about his old

units. Id. at ¶ 47. At that point, the information was over three years old. Also, in 2008, Mr.

Debbins was asked to provide an Army field manual to the GRU but did not comply with the

request. Id. at ¶ 51, 59.

        Mr. Debbins admits to the Statement of Facts in this case and wholeheartedly accepts

responsibility for his actions. See Exhibit A. However, Mr. Debbins’ case must be put into

context. This Court is extremely familiar with other such espionage cases, like that of Robert

Hanssen, whose espionage activities led to both the imprisonment and deaths of Americans.

Another individual, Aldrich Ames, compromised more highly classified CIA assets than any

other spy in history, until Robert Hanssen came along. Both Hanssen and Ames received life

sentences. Earl Pitts, with whom Dr. Charney is intimately familiar, sold secrets to the Soviets

and received hundreds of thousands of dollars for his information. Mr. Pitts received a twenty-

seven (27) year sentence. Brian Regan wrote letters to Saddam Hussein, Libya, and China

offering to sell information for millions of dollars. He had downloaded tens of thousands of

classified documents and was arrested on a plane to Switzerland with the documents. He was

sentenced to life in prison after being found guilty by a jury.




                                                 20
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 21 of 24 PageID# 568




        Mr. Debbins’ actions are not on the scale of the aforementioned individuals.5 Mr.

Debbins received a bottle of cognac and $1,000 in cash which he reluctantly accepted because of

fears already discussed. Mr. Debbins did not steal thousands of classified documents and offer

them to the Russians – in fact he did not even provide an Army field manual which was

requested. Mr. Debbins’ activities did not lead to the arrests, compromise, or death of any U.S.

intelligence assets or programs. As such, considering these facts and the psychiatric assessment

by Dr. Charney, Mr. Debbins is deserving of a sentence significantly below the low-end of the

guidelines.

        E. Mr. Debbins Poses Little or No Risk of Recidivism.

        Of all the purposes of sentencing, the need to protect the public from further crimes of the

defendant is one of great practical concern and is the most capable of being measured.

Fortunately, Mr. Debbins does not fit the archetype of a person who will commit new criminal

offenses or recidivate. And because of the reinvigorated role of the judiciary in sentencing,

judges can now impose sentences that take such research into consideration to more effectively

impose sufficient, but not greater than necessary, sentences.

        The judiciary’s bolstered role is especially important given the Commission’s own

findings that “there is no correlation between recidivism and Guidelines’ offense level. Whether

an offender has a low or high guideline offense level, recidivism rates are similar. While

surprising at first glance, this finding should be expected as the Guidelines’ offense level has

long been recognized as not intended or designed to predict recidivism.” U.S. Sentencing

Comm’n, Measuring Recidivism: The Criminal History Computation of the Federal Sentencing



5
 See f n.4 supra. Defendant’s original Memorandum in Aid of Sentencing included the following sentence on page
20: “Mr. Debbins provided classified information that he believed was “garbage information” and was of little
value to Russia.” This sentence has been deleted.

                                                      21
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 22 of 24 PageID# 569




Guidelines at 15 (May 2004) (hereinafter Measuring Recidivism). Thus, the guidelines are at

odds with 18 U.S.C. § 3553(a)(2)(C). Accordingly, Booker has freed the judiciary to remedy this

inconsistency.

          In addition to what has already been described about Mr. Debbins’ character

demonstrating his ability to reform, the Commission has also objectively quantified his low

likelihood of recidivism. For example, the Sentencing Commission’s study confirms that

recidivism rates decline relatively consistently as age increases. See Measuring Recidivism at

12. More specifically those like Mr. Debbins, who is 46 years old and has no criminal history,

have a recidivism rate of only 6.9 %. Id. at 28. There is, quite simply, nothing in the record to

make this Court reasonably believe that Mr. Debbins would commit any criminal offense in the

future.

          The Commission has also found that first offenders like Mr. Debbins are rarely

reconvicted of a crime. In fact, only 3.5% of first offenders with zero criminal history points are

ever reconvicted. U.S Sentencing Comm’n, Recidivism and the First Offender at Exhibit 6 (May

of 2004) (hereinafter First Offender). Only 11.7% of all first offenders ever find themselves

back in the criminal justice system (defined as reconviction, re-arrest, or revocation). First

Offender at Exhibit 6. This is Mr. Debbins’ first felony conviction, and the experience taught

him a valuable life lesson to ensure he does not repeat the mistakes of the past.

          It is unfortunate that the Guidelines’ offense levels do not take into consideration such

data. This data exists yet is not utilized to inform the Commission’s rulemaking. However,

without even considering the circumstances of the offense, it is apparent that Mr. Debbins is not

a person who is statistically likely to recidivate. And when one considers such statistics in light




                                                   22
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 23 of 24 PageID# 570




of Mr. Debbins’ history, it is safe to assume that he will never again be arrested or charged with

an offense.

       F. Mr. Debbins’ Public Demise Serves as Adequate Deterrence to Others.

       Section 3553(a)(2)(B) requires the Court to consider “the need for the sentence imposed

to afford adequate deterrence to criminal conduct.” Arguably, the government already

substantially achieved the maximal deterrent effect of Mr. Debbins’ offense simply by charging

and convicting him. As a result, Mr. Debbins’ name and the substance of his offense will be

discussed in numerous conversations and settings among family and friends and within certain

professional environments for years to come, a shameful reality from which he simply cannot

escape. In short, Mr. Debbins’ public professional demise sends a strong message to anyone

foolish enough to attempt to divulge classified information.

       Accordingly, Mr. Debbins, by and through undersigned counsel, respectfully requests

that the Court sentence him to a sentence of significantly below the low-end of the guidelines.

                                              Respectfully submitted,


                                              __________/s/_______________
                                              David Benowitz
                                              Bar # 451557
                                              Counsel for Peter Debbins
                                              Price Benowitz LLP
                                              409 7th Street, NW,
                                              Suite 200
                                              Washington, DC 20004
                                              O: (202) 417-6000
                                              M: (202) 271-5249
                                              F: (202) 664-1331
                                              David@PriceBenowitz.com




                                                23
Case 1:20-cr-00193-CMH Document 59-1 Filed 05/13/21 Page 24 of 24 PageID# 571




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of May 2021, I caused a true and correct

copy of the foregoing unredacted Amended Defendant’s Memorandum in Aid of Sentencing to

be delivered via email to Assistant United States Attorney Thomas Traxler, United States

Attorney’s Office, 2100 Jamieson Avenue, Alexandria, Virginia 22314.


                                            _________/s/________________
                                            David Benowitz




                                              24
